In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s motion for temporary restraining order prohibiting respondent from continuing and/or enforcing the temporary visitation order imposed by respondent on October 30, 1992,
IT IS ORDERED by the court that said motion for temporary restraining order be, and the same is hereby, granted, effective March 12, 1993.
Douglas, J., would issue an alternative writ.
A.W. Sweeney and Pfeifer, JJ., dissent.